Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 24 March 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            philadelphie 24 march 1783
                        
                        permit me to Congratulate you upon the Certain news of a peace to which your excellency has so much
                            Contributed. i hope that you will be satisfied with it and to see that great work so happily Consummated. i am with the
                            greatest Respect and attachment your excellencies the most obedient and humble servant 
                        
                            duportail
                        
                    